Exhibit 10.3.1

CHASE CORPORATION

EMPLOYEES' SUPPLEMENTAL SAVINGS PLAN

As Amended and Restated Effective December 31, 2016





--------------------------------------------------------------------------------

ARTICLE I

NAME, PURPOSE AND EFFECTIVE DATE



1.1       Background.



Chase Corporation established the Chase Corporation Employees' Supplemental
Pension and Savings Plan (the "Prior Plan") effective as of January 1, 1994,
which was amended effective January 1, 2005, solely for the purpose of providing
supplemental pension and savings plan benefits which are not provided under the
Pension Plan for Employees of Chase Corporation and the Chase Corporation
Deferred Salary Savings Plan. In order to provide greater flexibility and in
light of the enactment of Section 409A of the Internal Revenue Code of 1986, as
amended as part of the American Jobs Creation Act of 2004, and the issuance of
various guidance thereunder, the Board of Directors of Chase Corporation amended
and restated the Prior Plan to create two plans, the Chase Corporation
Employees' Supplemental Pension Plan and the Chase Corporation Employees'
Supplemental Savings Plan. Effective as of January 1, 2008, the portion of the
Prior Plan that consisted of the Supplemental Pension Plan Benefit was
transferred to and governed by the terms f the Chase Corporation Employees'
Supplemental Pension Plan and the portion of the Prior Plan that consisted of
the Supplemental Savings Plan Benefit was transferred to and governed by this
plan, which shall be known as the Chase Corporation Employees' Supplemental
Savings Plan. This Plan is now being amended and restated to provide
Participants with an opportunity to elect forms of payment other than a lump
sum.



1.2       Effective Date.



This amended and restated Supplemental Savings Plan shall be effective December
31, 2016. The Plan was originally effective as of January 1, 2008.



1.3       Plan Unfunded and Limited to Select Group of Management or Highly
Compensated Employees.



The Supplemental Savings Plan is unfunded and is maintained primarily for the
purpose of providing deferred compensation to a select group of management or
highly compensated employees within the meaning of Sections 201, 301 and 401 of
the Employee Retirement Income Security Act of 1974, as amended, and shall be
interpreted and administered accordingly.



ARTICLE II

DEFINITIONS



When used herein, the following terms defined hereinafter shall have the
following meanings unless a different meaning is clearly required by the context
of the Plan:



2.1        "Account" means the bookkeeping accounts established pursuant to
Article VI and maintained by the Employer in the names of the respective
Participants, to which all





2

--------------------------------------------------------------------------------

amounts deferred, Employer contributions and earnings allocated under the Plan
shall be credited, and from which all amounts distributed pursuant to the Plan
shall be debited. A Participant shall have one Account for amounts deferred
under deferral elections that first took effect prior to January 1, 2017, and
separate Accounts to reflect amounts deferred each calendar year under deferral
elections first taking effect on or after January 1, 2017.



2.2        "Board " means the Board of Directors of the Employer.



2.3        "Change in Control" means a "change in ownership" of the Employer, a
"change in effective control" of the Employer or a "change in the ownership of a
substantial portion of the assets" of the Employer, within the meaning of
Section 409A of the Code.



2.4        "Code" means the Internal Revenue Code of 1986, as amended from time
to time.

Reference to a specific provision of the Code shall include such provision, any
valid regulation or ruling promulgated thereunder, and any provision of future
law that amends, supplements, or supersedes such provision.



2.5        "Compensation" means the annual compensation paid to a Participant by
the Employer for the calendar year (after any requisite tax withholding and
payroll deductions), including base pay, other regular earnings,
performance-based cash bonuses or incentive bonus payments , any amounts
deferred under a salary reduction agreement pursuant to the Savings Plan or
under a "cafeteria plan" (within the meaning of Section 125 of the Code)
maintained by the Employer, but exclusive of severance pay or salary
continuation payments, expense reimbursements, special executive bonus payments
paid by the Employer, awards, any moving expenses paid by the Employer, car
allowance, taxable fringe benefits, group-term life insurance in excess of
$50,000, exercised stock options and short and long-term disability paid by a
third party.



2.6        "Employer" means Chase Corporation and any subsidiary and/or
affiliated corporation which has adopted this Plan.



2.7        "Participant " means an employee of the Employer who has been
designated a Participant in this Plan in the manner set forth in Article III.



2.8        "Plan Administrator " means Chase Corporation, or its duly authorized
representative.



2.9        "Plan" or "Supplemental Savings Plan" means Chase Corporation
Employees' Supplemental Savings Plan.



2.10      "Savings Plan" means the Chase Corporation Deferred Salary Savings
Plan, as amended thereafter from time to time.





3

--------------------------------------------------------------------------------

ARTICLE III

ELIGIBILITY



An employee shall be eligible to participate in the Plan if he has satisfied the
eligibility requirements for participation under the Savings Plan and the Board,
acting upon the recommendation of the Compensation and Management Development
Committee, authorizes his participation in the Plan. In order to make
contributions or have contributions made on his behalf under Article IV, an
Employee who becomes a Participant must make an election to defer compensation
in the manner provided under Article IV.



ARTICLE IV

ELECTIONS TO DEFER/PARTICIPANT ACCOUNTS



4.1         Election to Defer Compensation.



A Participant shall have the right to defer all or any portion of his
Compensation that he would otherwise be entitled to receive for a calendar year
by filing a deferral election at the time and in the manner described in this
Article IV. Such deferral election shall be made on the form provided by the
Plan Administrator for this purpose. Except as provided in Section 4.02, no such
election shall be effective with respect to Compensation unless it is filed with
the Plan Administrator on or before December 31 of the calendar year preceding
the calendar year to which such election applies.



4.2        Newly Eligible Employees.



Notwithstanding Section 4.01, a new Participant may elect to defer all or any
portion of his Compensation that he would otherwise be entitled to receive based
on the services performed in the calendar year in which the new Participant
became eligible to participate in the Plan, beginning with the payroll period
next following the filing of a deferral election form with the Plan
Administrator and before the close of such calendar year. The new Participant
must file the deferral election with the Plan Administrator within 30 days of
the date such new Participant first becomes eligible to participate in the Plan.
Any deferral elections by such new Participants for succeeding calendar years
shall be made in accordance with Section 4.01.



ARTICLE V

EMPLOYER CONTRIBUTIONS



5.1         Employer Matching Contribution.



Each year, the Employer shall contribute to the Plan on behalf of each
Participant a matching contribution equal to 50% of the first six percent (6%)
of the Participant's Compensation (excluding bonuses) deferred under the Plan.
The Employer shall not make a matching contribution on any bonus compensation
for any Participant.





4

--------------------------------------------------------------------------------

5.2        Additional Employer Contributions.



In addition to the matching contribution described in Section 5.01, for any Plan
Year, the Employer may elect to allocate an additional discretionary
contribution to the account of any Participant or group of Participants, as
selected by the Board, in any amount and manner determined by the Board.



ARTICLE VI

ACCOUNTS



6.1        Participant Account.



Compensation deferred by a Participant under the Plan shall be credited to the
Participant's Account as soon as practicable after the amounts would have
otherwise been paid to the Participant. Employer contributions shall also be
credited to the Participant's Account.



6.2        Investment of Accounts.



The Company shall periodically credit gains, losses and earnings to a
Participant's Account, until the full balance has been distributed. Amounts
shall be credited to a Participant's Account under this Article VI based on the
results that would have been achieved had amounts credited to the Account been
invested as soon as practicable after crediting into the investment options
designated by the Plan Administrator (which investment options may include the
investment options offered under the Savings Plan) and selected by the
Participant. The Plan Administrator may permit changes in those investment
directions at whatever frequency it deems appropriate and within whatever
limitations are applicable to any investment option. If a Participant makes an
investment selection, the Plan Administrator may follow such investment
selection but shall not be legally bound to do so and no provision of this Plan
will require the Company to actually invest any amounts in such investment
options or otherwise.



6.3        Vesting.



A Participant shall be fully vested at all times in his Account in this Plan.



ARTICLE VII

DISTRIBUTION OF A PARTICIPANT'S ACCOUNT



7.1        Distribution.



A Participant shall be entitled to a distribution of his or her Account in the
Plan upon the Participant 's separation from service with the Employer (within
the meaning of Section 409A of the Code), including retirement and death.
Subject to the provisions of Section 7.02, amounts credited to a Participant's
Account shall be distributed to the Participant in a lump sum as soon as
administratively practicable after the Participant's separation from service but
no later than the





5

--------------------------------------------------------------------------------

end of the calendar year in which the Participant separated from service with
the Employer, including retirement.



Notwithstanding anything to the contrary in this Section 7.01, a Participant may
elect to receive a distribution of (i) all amounts credited to his or her
Account pursuant to deferral elections that took effect prior to January 1,
2017, and (ii) amounts credited to his or her Account for a calendar year
pursuant to a deferral election that takes effect on or after January 1, 2017,
in substantially equal annual installments over a period of up to fifteen (15)
years; provided , however , that in the event the value of all of his or her
Accounts at the time he or she separates from service does not exceed the
applicable dollar limit under Code Section 402(g)(l)(B), his or her entire
interest in the Plan and any other plans or arrangements that are treated as a
single plan under Code Section 409A shall be distributed in a single lump sum.
Any election submitted in accordance with (ii) above shall be made at the time
the Participant files his or her deferral election for a calendar year pursuant
to Article IV. A Participant may also modify any election previously submitted
in accordance with this paragraph, provided that such modification (and any
initial election made in accordance with (i) above) (A) shall not take effect
for a period of twelve (12) months, (B) must be submitted no later than twelve
(12) months before such amounts would otherwise be distributed , and (C) will
result in a five (5)-year delay in the commencement of payment of such amounts.



7.2        Section 409A Delay ed Distribution for Specified Employees.



If a Participant is a "specified employee" of the Employer, within the meaning
of Section 409A(a)(2)(B)(i) of the Code at the time the Participant separates
from service with the Employer, distribution of the Participant's account shall
be made in a lump sum on the earlier of (i) the first business day that is six
(6) months and one day following the date of the Participant 's "separation from
service" (as such term is defined by Code Section 409A and the regulations
promulgated thereunder) , or (ii) the date of the Participant 's death, but only
to the extent such delayed commencement is otherwise required in order to avoid
a prohibited distribution under Code Section 409A(a)(2). For purposes of
identifying a "specified employee", the definition of compensation under Treas.
Reg. Section 1.415(c)(-2(d)(2), the specified employee identification date shall
be December 31, and the specified employee effective date shall be the first day
of the fourth month following the identification date.



7.3        Death Benefit.



If a Participant's service providing relationship with the Employer terminates
by reason of his death or if he dies after he is no longer in a service
providing relationship with the Employer but prior to the distribution to him of
all amounts payable to him under the Plan, the amounts that would otherwise be
distributable to him, if living, shall be distributed to his designated
beneficiary or beneficiaries in a single lump sum payment no later than December
31 of the calendar year following the calendar year of his or her death, and any
reference to a Participant in Section 4.01, above, shall be deemed to include a
reference to his designated beneficiary or beneficiaries. All beneficiary
designations shall be made in such form and manner as from time to time may be
prescribed by the Plan Administrator. A Participant from time to time may revoke
or change any beneficiary designation on file with the Plan Administrator. If
there is no effective beneficiary designation on file with the Plan
Administrator at the time of





6

--------------------------------------------------------------------------------

Participant 's death, distribution of amounts otherwise payable to the deceased
Participant under this Plan shall be made to his estate. If a beneficiary
designated by a Participant to receive his benefit shall survive the Participant
but die before receiving all distributions hereunder, the balance thereof shall
be paid to such deceased beneficiary's estate, unless the deceased Participant's
beneficiary designation provides otherwise.



ARTICLE VIII

ADMINISTRATION



8.1        Duties of the Plan Administrator.



The Plan shall be administered by the Plan Administrator in accordance with its
terms and purposes. The Plan Administrator shall determine the amount and manner
of payment of the benefits due to or on behalf of each Participant from the Plan
and shall cause them to be paid by the Employer accordingly.



8.2        Finality of Decisions.



The Plan Administrator is expressly granted, without intending any limitation,
the discretion to construe the terms of the Plan and to determine eligibility
for benefits hereunder. The decisions made by and the actions taken by the Plan
Administrator in the administration of the Plan shall be final and conclusive on
all persons, and neither the Plan Administrator nor the Employer shall be
subject to individual liability with respect to the Plan.



8.3        Claims Procedure.



(a)         Application for Benefits. The Plan Administrator shall furnish to
each Participant information about the benefits to which he or she is entitled
under the Plan. The Plan Administrator may require any person claiming benefits
under the Plan to submit a written application, together with such documents,
evidence, and information as it considers necessary to process the claim.



Any request for benefits by a Participant or Beneficiary will be filed in
writing with the Plan Administrator. Within a reasonable period after receipt of
a claim, the Plan Administrator will provide written notice to any claimant
whose claim has been wholly or partly denied, including: (a) the reasons for the
denial, (b) the Plan provisions on which the denial is based,(c)  any additional
material or information necessary to perfect the claim and the reasons it is
necessary, and (d) the Plan 's claims review procedure.



(b)        Action on Application. Within ninety (90) days after receipt of an
application and all necessary documents and information, the Plan Administrator
shall furnish the claimant with a written notice of its decision. If the
Administrator denies the claim in whole or in part, the notice will set forth (1
) specific reasons for the denial, with specific reference to Plan provisions
upon which the denial is based; (2) a description of any additional information
or material necessary to process the application with an explanation why such
material or information is necessary; and (3) an explanation of the Plan's claim
review procedure. If special circumstances





7

--------------------------------------------------------------------------------

require an extension of time for processing the claim, the Plan Administrator
shall furnish the claimant written notice of the extension before the end of the
initial ninety (90)-day period. In no event shall the extension exceed a period
of ninety (90) days from the end of the initial period. The notice shall explain
the circumstances requiring an extension of time and the date by which the Plan
Administrator expects to render a decision.



(c)        Claim Review. The claimant who does not agree with the decision
rendered on his application may request that the Plan Administrator review the
decision. The request must be made within sixty (60) days after the claimant
receives the decision, or if the application has neither been approved nor
denied within the ninety (90)-day period specified in subsection (b), then the
request must be made within sixty (60) days after expiration of the ninety
(90)-day period. Each request for review must be in writing and addressed to the
Plan Administrator. Concurrently with filing the request for review, or within
the sixty (60) days request period, the claimant may submit in writing to the
Plan Administrator a statement of the issues raised by his appeal and supporting
arguments and comments. During the pendency of his appeal, the claimant may
inspect all documents which are reasonably pertinent to his case, upon
reasonable notice to the Plan Administrator. However, under no circumstance
shall the Plan Administrator be required to disclose to any claimant information
concerning any person other than the Participant whose benefit is being claimed,
to the extent such information is normally treated as confidential. The Plan
Administrator will render its decision on review promptly and in writing and
will include specific reasons for the decision and references to the plan
provision on which the decision is based, within sixty (60) days following
receipt of the claimant's request for review. If special circumstances require
an extension of time, the Plan Administrator shall render a decision as soon as
possible, but not later than one hundred and twenty (120) days after receipt of
the request for review. If an extension is required, the Plan Administrator
shall furnish to the claimant written notice of the extension, including an
explanation of the circumstances requiring the extension, before the extension
period begins.



ARTICLE IX

MISCELLANEOUS



9.1        Non-Guarantee Of Employment.



Nothing contained in this Plan shall be construed as a contract of employment
between the Employer and any Participant , or as a right of any such Participant
to be continued in the employment of the Employer, or as a limitation on the
right of the Employer to deal with any Participant , as to their hiring,
discharge, layoff, compensation, and all other conditions of employment in all
respects as though this Plan did not exist.



9.2        Amendments/Termination.



The Employer reserves the right to make from time to time amendments to or
terminate this Plan by vote duly adopted by the Board of Directors, provided
that no such amendment or termination shall reduce any benefits earned under the
terms of this Plan prior to the date of termination or amendment. No amendment
shall reduce the amount credited to the Participants '





8

--------------------------------------------------------------------------------

Accounts. The Employer may elect to terminate the Plan within thirty (30) days
preceding or the twelve (12) months following a Change in Control, subject to
the provisions of Section 409A of the Code. For the purpose of the immediately
preceding sentence, the Plan shall be treated as terminated only if
substantially similar arrangements sponsored by the Company are terminated, so
that all Participants in the Plan and all participants under substantially
similar arrangements are required to receive all amounts deferred under the
terminated arrangements within twelve

(12) months of the date of termination of the arrangements.



9.3        Rights Unsecured.



No person shall have any right, other than the right of an unsecured general
creditor, against the Employer with respect to the benefits payable hereunder,
or which may be payable hereunder, to any Participant, surviving spouse or
beneficiary hereunder. The Plan shall be operated at all times as an unfunded
plan as required under ERISA. Any funds set aside by the Employer for the
purpose of meeting its obligations under the Plan, including any amounts held by
a trustee, shall continue for all purposes to be part of the general assets of
the Employer and shall be available to its general creditors in the event of the
Company's bankruptcy or insolvency. The Employer 's obligation under this Plan
shall be that of an unfounded and unsecured promise to pay money in the future.



9.4        Nonassignability.



The benefits payable under this Plan shall not be subject to alienation ,
assignment, garnishment, execution or levy of any kind and any attempt to cause
any benefits to he so subjected shall not be recognized , except to the extent
required by applicable law.



9.5        Entire Agreement; Successors.



This Plan, including any subsequently adopted amendments, shall constitute the
entire agreement or contract between the Employer and any Participant regarding
the Plan. There are no covenants, promises, agreements, conditions or
understandings, either oral or written, between the Employer and any Participant
relating to the subject matter hereof, other than those set forth in this Plan.
This Plan and any amendment shall be binding on the parties hereto and their
respective heirs, administrators, trustees, successors and assigns, and on all
designated beneficiaries of the Participant.



9.6        Successor Company.



In the event of the dissolution, merger, consolidation or reorganization of the
Employer, provision may be made by which a successor to all or a major portion
of the Employer's property or business shall continue this Plan, and the
successor shall have all of the powers, duties and responsibilities of the
Employer under this Plan.





9

--------------------------------------------------------------------------------

9.7        Governing Law.



To the extent not governed by federal law, this Plan shall be construed and
enforced in accordance with, and governed by, the laws of the Commonwealth of
Massachusetts.



IN WITNESS WHEREOF, Chase Corporation has caused this instrument to be executed
in its name and on its behalf this 23 day of December , 2016.



CHASE CORPORATION















Name











Title



10

--------------------------------------------------------------------------------